This case is no different in principle from two other cases recently decided by this court: State, ex rel. Slovensky, v.Taylor, Dir., 135 Ohio St. 601, 21 N.E.2d 990; State, exrel. Lagedrost, v. Beightler, Dir., 135 Ohio St. 624,21 N.E.2d 992. A pertinent fact not stressed in the majority opinion is that the Civil. Service Commission, in its letter of approval sent to the appointing authority, stated that such approval would be effective as of November 1, 1938, the day he started his employment. That letter of the Civil Service Commission, and known as Exhibit No. 4 in the record, reveals that the procedure followed in respect to relator was the same method followed by the Commission in other like cases. That letter is as follows: *Page 423 
"November 18, 1938.
"Hon. J.W. Miller, Director,
"Department of Liquor Control,
"Columbus, Ohio.
"Dear Sir:
"In accordance with your request and Section 486-14-1 of the General Code, this Commission has considered and approved the following nominations for provisional appointments:

    "Name             Position                      Effective   Salary
"     *     Clerk in Warehouse A-1, Hamilton Co.,    9/28/38  $125 month
"     *     Clerk in Store No. 12, Knox Co.,        11/ 1/38  $115 month
"     *     Cashier in Store No. 13, Licking Co.,   10/16/38  $125 month
"     *     Clerk in Store No. 28, Athens Co.,      11/ 1/38  $115 month
"Thomas F. Lynch, Clerk in Store No. 29, Perry Co., 11/ 1/38  $115 month
"     *     Clerk in Store No. 33, Hamilton Co.,     9/27/38  $125 month
"     *     Clerk in Store No. 34, Hamilton Co.,    10/ 1/38  $125 month
"     *     Clerk in Store No. 35, Hamilton Co.,    11/ 1/38  $125 month
"     *     Clerk in Store No. 36, Hamilton Co.,    10/ 1/38  $125 month
"     *     Clerk in Store No. 39, Hamilton Co.,     9/28/38  $125 month
"     *     Clerk in Store No. 40, Hamilton Co.,    10/ 4/38  $125 month
"     *     Clerk in Store No. 41, Hamilton Co.,    11/ 1/38  $125 month
"     *     Clerk in Store No. 52, Montgomery Co.,  11/ 1/38  $125 month
"     *     Clerk in Store No. 59, Montgomery Co.,  11/ 1/38  $125 month
"     *     Clerk in Store No. 137, Cuyahoga Co.,   10/10/38  $125 month
"     *     Clerk in Store No. 141, Cuyahoga Co.,   10/11/38  $125 month
"     *     Clerk in Store No. 144, Cuyahoga Co.,    9/27/38  $125 month
"     *     Clerk in Store No. 139, Cuyahoga Co.,   10/10/38  $125 month

"Very truly yours,
"The State Civil Service Commission.
"By:
"J.H. Breen,
"Chief Clerk."
It will be observed that in this one letter there were seventeen others, whose names are omitted here, certified in like manner as the relator.
In the record there is also a folder known as Exhibit No. 2. This folder is a form prescribed, prepared and used by the Civil Service Commission in connection with provisional appointments. This folder was used in the instant case. On one page it contains the nomination of the relator by the appointing authority. On *Page 424 
another page it contains the non-competitive examination questions answered by the relator under oath. On still another blank it contains the approval by the Civil Service Commission. There is a complete record of the provisional appointment of the relator made on a form prescribed, prepared and used by the Civil Service Commission. The relator did everything he was required to do. The record in this case does not justify the summary dismissal of relator who faithfully performed his duties as an employee for more than four months.
The writ should be allowed.